Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: There is not reference character for the notch.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (USPN 6144275) in view of Luft (USPN 7530607 B2).
Regarding Claim 1, Hirata discloses an actuator, comprising: a housing (30) comprising an enclosure (68) having an interior surface but does not disclose the interior surface including a channel with a ledge portion extending through the enclosure; a yoke having a notch located on an external surface, the yoke positioned in the enclosure with the notch resting on the ledge portion of the enclosure; a locking mechanism including a ring having a tab with a width defined by a width of the channel and a width of the notch, the locking mechanism positioned on an opposite side of the enclosure with the tab positioned in the channel adjacent to the notch and thereby inhibiting reverse rotation of the yoke.  
Luft has a locking mechanism according to claim 1 (Figs. 8A–8B) in order to decrease the number of parts (Figs. 8A–8B), resulting in easy assembling/disassembling (Col. 1, Lines 31–41); to ensure positional accuracy (Col. 1 Lines 43–51); and an end user can visually determine whether the coupling apparatus is in the locked or unlocked position (Col. 2, Lines 55–58). 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the coupling of Hirata with a coupling as taught by Luft in order to easily assemble and disassemble the actuator from the yoke.
The Hirata–Luft combination results in the Luft’s 112 coupling (e.g. channel, ledge, etc.) replaces Hirata’s element 62, located on Hirata’s element 32.  Additionally, Luft’s Notch is located on Hirata’s element 34, in place of Hirata’s elements 86/88/90.  Luft’s element 114 is oriented according to locations described above.
Please note that Luft teaches inverting the locking mechanism configuration.  Col. 6, Lines 40–43.

    PNG
    media_image1.png
    270
    431
    media_image1.png
    Greyscale

Figure 1 - Luft Annotated Fig. 8A

    PNG
    media_image2.png
    554
    898
    media_image2.png
    Greyscale

Figure 2 - Luft Annotated Fig. 9A
The Hirata–Luft combination teaches interior surface including a channel (Luft Annotated Fig. 9A) with a ledge portion (Luft Annotated Fig. 9A) extending through the enclosure; a yoke having (Hirata 40/64) a notch (Luft Annotated Fig. 9A) located on an external surface, the yoke positioned in the enclosure with the notch resting on the ledge portion of the enclosure; a locking mechanism (14) including a ring (Luft Annotated Fig. 8A) having a tab (Luft Annotated Fig. 8A) with a width defined by a width of the channel and a width of the notch (Luft 9B), the locking mechanism positioned on an opposite side of the enclosure with the tab positioned in the channel adjacent to the notch and thereby inhibiting reverse rotation of the yoke.  
Regarding Claims 2–3 and 11–12, the Hirata–Luft combination is silent on whether the actuator is rotary or linear.  (Hirata Col. 5, Lines 29–33) 
It would have been obvious to one having ordinary skill in the art before the time of filing to use either a rotary or a linear actuator to operate the valve since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E).  Here, both the rotary and the linear serve the same purpose which is to operate the valve.  As a result, they can be interchangeable based upon the function of the valve.	
Regarding Claim 4, the Hirata–Luft combination teaches the enclosure includes a plurality of channels extending therethrough, each of the plurality of channels including corresponding ledge portions; the yoke has a plurality of notches on the external surface; the ring of the locking mechanism has a plurality of tabs; and each of the plurality of notches rests upon one of the ledge portions, and each of the plurality of tabs is located in a respective channel of the plurality of channels and adjacent to a respective notch of the plurality of notches.  Luft Figs. 9A-9B and Luft Annotated Figs. 8A and 9A.
Regarding Claims 5 and 13, the Hirata–Luft combination teaches the plurality of channels are radially arranged about the enclosure.  Luft Annotated Fig. 9A.
Regarding Claims 6 and 14, the Hirata–Luft combination teaches the width of the channel at the ledge portion is equal to, at least, the width of the width of the tab and the width of the notch.  Luft Fig. 9B.
Regarding Claims 7 and 15, the Hirata–Luft combination teaches the channel has a narrow portion and a wide portion, wherein the ledge portion is located within the wide portion of the channel.  Luft Annotated Fig. 9A.
Regarding Claims 8 and 16, the Hirata–Luft combination teaches the yoke is inserted in the enclosure with the notch at the narrow portion and pushed to the wide portion, and wherein the yoke is rotated when the notch is located at the wide portion to rest upon the ledge portion.  Luft Figs. 9A–9B.
Regarding Claims 9 and 17, the Hirata–Luft combination teaches the locking mechanism is inserted with the tab at the wide portion where the tab is located adjacent to the notch.  Luft Annotated Fig. 9B.
Regarding Claim(s) 10, the structural limitation of the apparatus described in the claim 10 is recited in claims 1 and 5.  As well, as Luft Figs. 9A–9B.
Regarding Claim 18, the structural limitation of the apparatus described in the method is recited in Claims 1 and 6–8.  Accordingly the method steps recited in claim 18 are necessarily those performed when making and/or using the device of the Hirata–Luft combination.
Regarding Claim 19, the structural limitation of the apparatus described in the method is recited in Claims 7–8.  Accordingly the method steps recited in claim 19 are necessarily those performed when making and/or using the device of the Hirata–Luft combination.
Regarding Claim 20, the structural limitation of the apparatus described in the method is recited in Claim 1.  Accordingly the method steps recited in claim 20 are necessarily those performed when making and/or using the device of the Hirata–Luft combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Talbot (USPN 1128634), Richard (US PGPub 20030184091 A1) and Zur et al. (USPN 7938383 B2) teach a locking mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753